DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 2, 3, 7 and 10
Cancelled: Claim 1
Added: None
Therefore Claims 2 – 12 are now pending.

Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to Claims 2 – 12 have been fully considered and are persuasive.  The applicant has amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 2 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 

Claim 2: “one of a source and a drain of the first transistor, one of a source and a drain of the second transistor, a gate of the fourth transistor, one of a source and a drain of the seventh transistor, a gate of the eighth transistor, a gate of the ninth transistor, and a gate of the eleventh transistor are directly connected to each other; a gate of the first transistor and a gate of the sixth transistor are directly connected to the first circuit; a gate of the second transistor is electrically connected to the third circuit; one of a source and a drain of the third transistor and a gate of the third transistor are electrically connected to each other; the other of the source and the drain of the third transistor, one of a source and a drain of the fourth transistor, and a gate of the fifth transistor are electrically connected to each other; one of a source and a drain of the fifth transistor, one of a source and a drain of the sixth transistor, a gate of the seventh transistor, one of a source and a drain of the eighth transistor, a gate of the tenth transistor, and a gate of the twelfth transistor are electrically connected to each other; one of a source and a drain of the ninth transistor and one of a source and a drain of the tenth transistor are directly connected to the first circuit and the third circuit; one of a source and a drain of the eleventh transistor and one of a source and a drain of the twelfth transistor are directly connected to an output terminal;”

Claim 4: “one of a source and a drain of the ninth transistor and one of a source and a drain of the tenth transistor are directly connected to the first circuit and the third circuit; one of a source and a drain of the eleventh transistor and one of a source and a drain of the twelfth transistor are directly connected to an output terminal; the other of the source and the drain of the ninth transistor and the other of the source and the drain of the eleventh transistor are electrically connected to a first wiring;”

Claim 7: “ the other of the source and the drain of the third transistor, one of a source and a drain of the fourth transistor, and a gate of the fifth transistor are directly connected to each other; one of a source and a drain of the fifth transistor, one of a source and a drain of the sixth transistor, a gate of the seventh transistor, one of a source and a drain of the eighth transistor, a gate of the tenth transistor and a gate of the twelfth transistor are electrically connected to each other;”

Claim 10: “a gate of the second transistor is electrically connected to the third circuit; one of a source and a drain of the third transistor and a gate of the third transistor are electrically connected to each other; the other of the source and the drain of the third transistor, one of a source and a drain of the fourth transistor, and a gate of the fifth transistor are directly connected to each other; one of a source and a drain of the fifth transistor, one of a source and a drain of the sixth transistor, a gate of the seventh transistor, one of a source and a drain of the eighth transistor, a gate of the tenth transistor and a gate of the twelfth transistor are electrically connected to each other;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625